Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are under consideration.

Election/Restrictions
Applicant's election with traverse of Group I, clams 1-9, drawn to a composition comprising a solid oil, a liquid oil, a nonionic surfactant a powder and fumed silica in the reply filed on May 19, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-9 as filed on February 16, 2021 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 16, 2021 and February 23, 2021 were considered.

Specification
The abstract of the disclosure is objected to because of the following informalities:  “An solid cosmetic” should recite “A solid cosmetic” in the first line.  Appropriate correction is required.

The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Objections
Claim 8 is objected to because of the following informalities:  “a ratio” should recite “the ratio”.  Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kyong et al. (KR 2007-0080644, published August 13, 2007, as evidenced by the Google translation, of record) as evidenced by SpecialChem in view of Moaddel et al. (US 2009/0130042, published May 21, 2009, of record); and Youssefyeh et al. (US 5,922,359, published July 13, 1999, of record).  
Kyong teach solid cosmetic compositions for cleansing and massage comprising 4 to 10 wt% of polyethylene having a melting point of 85 ºC and at least one of paraffin or mineral wax, 0.5 to 10 wt% of an oil absorptive powder such as silica powder and aryl methacrylate crosspolymer, 20 to 90 wt% of a liquid phase oil, 1 -20 wt% of a nonionic surfactant having an HLB of 6 to 12 such as PEG-30 sorbitan tetraoleate (liquid as evidenced by SpecialChem) (abstract; page 2, 9th and 12th full paragraphs), as required by instant claims 5, 6 and 9. 
th full paragraph).  Exemplary compositions comprise 5 wt% silica powder and either 3 or 2 wt% methacrylate crosspolymer (Table 1) (ratio 5 / (3 or 2)), as required by instant claim 8.  The oil absorbent powder is not limited to silica powder or methacrylate crosspolymer (page 2, 10th full paragraph).
The compositions can further contain inter alia water (page 2, 14th full paragraph).  Exemplary compositions comprise 0.5% water (Table 1), as required by instant claim 4.
Kyong do not specifically teach 0.1 to 20 wt% powder having a diameter of 1 to 200 microns and 0.1 to 10 wt% fumed silica as required by claim 1.
Kyong do not teach the powder is a clay mineral or a carbon powder as required by claim 2.
Kyong do not teach fumed silica having a specific surface area greater than or equal to 30 m2/g as required by claim 3.
Kyong do not teach untreated (hydrophilic as set forth at page 9 of the instant specification) fumed silica as required by claim 7.
These deficiencies are made up for in the teachings of Moaddel and Youssefyeh.
Moaddel teach cosmetic oil control additives include spheroids having an approximate diameter of about 4 to 40 microns; the spheroids are employed from about 1 to 15 wt% and include spheroids comprising polystyrene and poly methyl methacrylate (aryl methacrylate) (abstract; paragraphs [0047]-[0052]).
Youssefyeh teach cosmetic oil absorbing agents include bentonite (clay), kaolin (clay) and fumed silica; fumed silica was found to be superior to other agents because it absorbs the most oil per gram (abstract; column 6, line 52 through column 7, line 47; Table 1), as required by instant claim 2.  Fumed silica is produced by vapor hydrolysis, yielding particles having a surface area of 400 to 130 m2/g; these primary particles agglomerate to 0.5 to 10 microns (untreated) (paragraph bridging columns 6 and 7), as required by instant claims 3 and 7.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the oil absorptive powders of the compositions of Kyong should have an approximate diameter of about 4 to 40 microns as taught by Moaddel because this size is suitable for cosmetic oil control additives inclusive of methacrylate particles / powders and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use (untreated) fumed silica with a surface area of 400 to 130 m2/g as taught by Youssefyeh for the silica oil absorptive powder in the compositions of Kyong because fumed silica is a superior oil absorbing agent.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid cosmetic compositions of Kyong in view of Moaddel and Youssefyeh to further comprise additional oil absorbing agents inclusive of bentonite or/and kaolin as taught by Youssefyeh because Kyong teach the oil absorbent powder is not limited to the silica or the methacrylate.  Because the silica of Youssefyeh has an agglomerate size of 0.5 to 10 microns and the methacrylate powder of Moaddel has a particle size of about 4 to 40 microns, it would have been obvious that the additional oil absorbing agents inclusive of bentonite or/and kaolin would have a particle size within the range taught by the prior art as suitable for such oil absorbers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wikipedia “Fumed silica” evidence a specific surface area of 50 to 600 m2/g.
	Binks et al. (JP 2015-020974) teach powder in oil cosmetics comprising inter alia clay (abstract).
	Chan et al. (KR 1176527 B1, KR 2011-0079133 A) teach cleansing and massaging cosmetics comprising clay mineral exfoliators; the clay mineral may be charcoal dust (abstract).
	Abbas et al. (US 2005/0123574) teach a massaging toilet bar with agglomerates that provide exfoliation and massage; agglomerates may comprise clays and silica (abstract; paragraph [0039]; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633